[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT

                                         

No. 97-2304

                        MICHAEL BRIGGS,

                     Plaintiff, Appellant,

                              v.

                 OSRAM SYLVANIA, INC., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MAINE

          [Hon. Morton A. Brody, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,
               Selya and Boudin, Circuit Judges.

                                         

Michael Briggs on brief pro se.
Barry A. Bachrach and Bowditch & Dewey, LLP on brief for appellees.

                                         

                          May 7, 1998
                                         

       Per Curiam.  We have carefully reviewed the record
and briefs on appeal and affirm the judgment below. Upon
summary judgment, the evidence was unequivocal that the
appellant was an employee of the appellee with wages subject to
mandatory withholding.  26 U.S.C.  3402(a)(1) and 3102(a). 
An employer cannot be liable to its employee for complying with
its legal duty to withhold federal taxes.  Chandler v. Perini
Power Constructors, Inc., 520 F. Supp. 1152, 1155-1156 (D.H.
1981)(stating also that the constitutionality of federal tax
withholding statutes is so well established as to render
nugatory any challenge thereto); Bright v. Bechtel Petroleum,
Inc. 780 F.2d 766 (9th Cir. 1986).  The arguments that
appellant raises for the first time on appeal are not properly
before us.  
         Affirmed.  Loc.R. 27.1.